Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 8, 2016

                                     No. 04-15-00487-CV

                             CONOCOPHILLIPS COMPANY,
                                    Appellant

                                               v.

   LEON OSCAR RAMIREZ, JR., Individually, and Jesus M. Dominguez, as Guardian for
          Minerva Clementina Ramirez, an incapacitated person, Individually,
                                    Appellee

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 7,637
                          Honorable Jose A. Lopez, Judge Presiding


                                        ORDER
      Appellees’ unopposed motion for extension of time to file the appellees’ brief is granted.
We order appellees’ brief due May 31, 2016.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court